Exhibit 10.2 FIRST AMENDMENT TO OFFICER STOCK OPTION AWARD This First Amendment to Officer Stock Option Award (“Option Amendment”) is made this day of December, 2014, by and between Oxford Immunotec Global PLC (the “ Company ”) and Peter Wrighton-Smith, Ph.D. (“Optionee”). RECITALS WHEREAS, Company and Optionee are parties to an option agreement designated Grant No. 2013-081A, reflecting the grant of unapproved share options under Appendix D to the Company’s 2013 Share Incentive Plan with a Grant Date of March 3, 2014 the “ Option Agreement ”); and WHEREAS, the parties now wish to amend the Option Agreement as set forth in this Option Amendment. NOW, THEREFORE, in consideration of the foregoing, the promises and covenants set forth in this Option Amendment, and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged and agreed, the Company and Optionee agree as follows: 1. Paragraph 3(b) Effect of a Change in Control of the Option Agreement is hereby deleted in its entirety and replaced in full with the following: 3.(b). Effect of a Change in Control . If following the occurrence of a Change in Control (as defined below), the Optionee’s employment is terminated by the Company other than for Cause, or by the Optionee for Good Reason (as defined below), then the portion of the Option that has not vested as of the date of such termination shall become fully vested and exercisable in accordance with the terms of this Agreement (the “Accelerated Vesting”). If the Optionee’s employment is terminated by the Optionee for Good Reason as defined in Paragraph 3(d)(ii)(1) through (7), Accelerated Vesting will only apply if the event constituting Good Reason (as defined in Paragraph 3(d)(ii)(1) through (7)) occurred within one year of the Change in Control and the Optionee provides notice to the Company of his election to terminate employment within ninety (90) days of the occurrence of the event constituting Good Reason. First Amendment to Grant No. 2013-081A Peter Wrighton-Smith, Ph.D. 2. Paragraph 3 is amended to add the following provision following Paragraph 3.(c). (d). Additional Definitions. (i).
